              Case 2:20-cv-00887-RAJ Document 116 Filed 09/30/20 Page 1 of 9




 1                                                         THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                       No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                           DECLARATION OF JASPER
     KYASHNA-TOCHA, ALEXANDER                          WENSNAHAN
11   WOLDEAB, NATHALIE GRAHAM,
     AND ALEXANDRA CHEN,
12
                            Plaintiffs,
13
            v.
14
     CITY OF SEATTLE,
15
                            Defendant.
16

17
            I, Jasper Wensnahan, declare and state as follows:
18
            1.      The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
            2.      I am a teacher and have been protesting in defense of Black lives in Seattle since
21
     the murder of George Floyd.
22
     August 26, 2020 Vigil for Summer Taylor
23
            3.      On August 26, I arrived at the vigil for Summer Taylor around 10:15pm. There
24
     was a very significant police presence when I arrived. I saw a lot of police officers, including
25
     State Patrol and SPD, standing in a half-circle around the vigil.
26

      WENSNAHAN DECL. (No. 2:20-cv-00887-
      RAJ) –1
               Case 2:20-cv-00887-RAJ Document 116 Filed 09/30/20 Page 2 of 9




 1           4.      The vigil was very peaceful. Everyone was seated around a makeshift memorial
 2   to Summer on the grass. Organizers with the Every Day March (EDM) were talking about
 3   Summer and their feelings.
 4           5.      During a moment of silence, SPD officers were loudly talking and laughing. Their
 5   radios kept going off, and the volume was very loud, so some protesters asked them to turn down
 6   their radios.
 7           6.      Suddenly, SPD formed a line in the street near the vigil and began to march.
 8           7.      I don’t know what prompted SPD to suddenly begin to forcibly move the vigil.
 9   The vigil was on the sidewalk, away from the firehouse. The Car Brigade, which sometimes
10   blocks an entire street to protect protesters, had only blocked one lane of traffic at the vigil in
11   order to leave space for vehicles, including fire engines, to pass by. Police vehicles were
12   blocking the fire house driveway, but no protesters or Car Brigade cars were.
13           8.      Police formed a line in the street between the Washington State Patrol office and
14   the fire station, blocking the fire station. Many protesters who had gear to protect themselves
15   from less-lethal weapons—like respirators, high quality goggles, shields, or umbrellas—got up to
16   form a front line near the police line to protect the others who did not have any form of
17   protection from the weapons that we knew from experience were going to be fired at us once the
18   police lined up in the street.
19           9.      I had given my umbrella to another protester, and I did not have a lot of protective
20   gear. The person to whom I had given my umbrella later told me that police had reached over the
21   police line, grabbed the umbrella, broke it, and ripped away the fabric.
22           10.     For several minutes, police just stood there. Protesters asked them what was
23   happening, why they were forming a line, what we were doing wrong. No police officer would
24   answer or communicate any information to us about what they wanted from us.
25

26

      WENSNAHAN DECL. (No. 2:20-cv-00887-
      RAJ) –2
                Case 2:20-cv-00887-RAJ Document 116 Filed 09/30/20 Page 3 of 9




 1             11.   At one point, a protester tried to cross the police line to make her way to her
 2   parked car, and police stopped her, preventing her from leaving. Eventually they let her through
 3   the police line so she could get to her car.
 4             12.   Then an SPD officer gave the other officers an order, and the police line began to
 5   move. They were doing their “move back” routine, which can be seen at 05:46 in this video:
 6   https://www.youtube.com/watch?v=zkQZhlmKQbI; see also Salisbury Decl. (authenticating
 7   video).
 8             13.   Police started to push protesters back so that police were between the protesters
 9   and one of the Car Brigade cars. Once they had isolated the car, an SPD officer broke the
10   window and arrested the driver.
11             14.   SPD’s police line stretched across the sidewalk and eventually moved through the
12   grassy area where protesters had set up a memorial to Summer Taylor, who was killed during a
13   protest on I-5 by a driver who Washington State Patrol had allowed to drive through the protest.
14   Protesters had spelled out “Summer” and made a heart out of tea lights and placed flowers
15   nearby. The police trampled this memorial. A true and correct depiction of an SPD stepping on
16   the memorial is available at the 1:05 time stamp in this video:
17   https://www.facebook.com/melissabaumgart9/videos/10220237851311049.
18             15.   The police line pushed protesters back again so that another Car Brigade car was
19   now behind the police line. I saw a passenger emerge from that vehicle, crying.
20             16.   At this point, police had pushed protesters all the way to the corner of E. Roanoke
21   St. and Harvard Ave. E. We had nowhere left to go; we were right by the ramp to the freeway.
22             17.   As SPD pushed us around the corner, a bottleneck formed, making it impossible
23   for certain parts of the crowd to move out of the way of advancing police because people behind
24   them hadn’t figured out where to go yet and were in the way.
25

26

      WENSNAHAN DECL. (No. 2:20-cv-00887-
      RAJ) –3
              Case 2:20-cv-00887-RAJ Document 116 Filed 09/30/20 Page 4 of 9




 1          18.     I got knocked over. I feared that police would arrest me. It seemed like SPD was
 2   arresting anyone who they could separate from the crowd, so falling down was a huge risk factor
 3   for arrest. Luckily, I managed to turn over onto my hands and push myself back up.
 4          19.     As they pushed us around the corner, SPD deployed pepper spray at people
 5   who could not move out of the way fast enough. I saw many people whose helmets were
 6   marked with orange dye from the spray, including the person I had given my umbrella to
 7   (who no longer had the protection of my umbrella because SPD had taken it and destroyed
 8   it).
 9          20.     SPD arrested two other protesters, pinning them down roughly.
10          21.     It was only after SPD had pushed us all the way around the corner of Harvard that
11   SPD declared the vigil to be an unlawful assembly. I heard an officer shouting (without a
12   bullhorn or amplification device) that this has been declared an unlawful assembly, and he said
13   something about property damage.
14          22.     SPD’s claim that the vigil participants had damaged property was a lie. There had
15   been no property damage by protesters at the vigil—not even graffiti. I felt really angry that SPD
16   was just straight up lying, and many other protesters began to yell at the officer that we hadn’t
17   damaged anything, although the police had damaged plenty; they had trampled the memorial,
18   smashed a car window, and ripped apart umbrellas, among other things. The protester response
19   to SPD’s lie about property damage was so immediate and loud that it was impossible to hear the
20   rest of the officer’s announcement. But my understanding was that SPD wanted us to keep
21   moving back, which we were doing.
22          23.     Moments after declaring an unlawful assembly, an officer took aim at a
23   shield near me and threw a blast ball at the shield from about four feet away. The blast ball
24   bounced off the shield back at the police line. It exploded at the officer’s feet.
25          24.     The explosion was painfully loud, even though I had ear plugs in. My eyes
26   burned and I began coughing from the OC gas in the blast ball.

      WENSNAHAN DECL. (No. 2:20-cv-00887-
      RAJ) –4
              Case 2:20-cv-00887-RAJ Document 116 Filed 09/30/20 Page 5 of 9




 1          25.     The section of the crowd where the blast ball had been deployed began backing
 2   up more quickly.
 3          26.     As we moved back, medics tried to attend to the people who had been pepper
 4   sprayed, washing out their eyes.
 5          27.     As police pushed us back, at some point, an officer said “double time,” and the
 6   police line started running, forcing us to run to stay out of their way. I saw a journalist get
 7   knocked over. A true and correct depiction of the “double time” police push is visible at 28:08 in
 8   this video: https://www.youtube.com/watch?v=zkQZhlmKQbI; see also Salisbury Decl.
 9   (authenticating video).
10          28.     Many people struggled to maintain this grueling pace. I heard a protester yell
11   “WHY?” but we got no answer. SPD would yell at us to move faster and protesters would
12   respond that we were going as fast as we can.
13          29.     At some point, police paused before an alley off of Harvard. The crowd began to
14   peel off into the alley. From the alley, we turned left at the next T intersection, emerging onto
15   Edgar St.
16          30.     As we moved through the alley away from police, people called for medics to
17   treat injuries that protesters had sustained from the police. I saw people getting their eyes washed
18   out and I saw someone holding an ice pack to their face.
19          31.     When we emerged onto Edgar, a police line was waiting for us, making it clear
20   that they were not going to allow us to just disperse – they were going to continue chasing us.
21   We turned down Broadway.
22          32.     On Broadway, I opened an eye wash and applied it to the eyes of a girl who had
23   been treated with eye wash already but whose eyes were still burning.
24          33.     The stretch of Broadway we were on has a big hill; we were heading downhill.
25   We tried to slow down to prevent people from falling, but police were still chasing us, so we had
26   to move at an unsafe speed to avoid being grabbed, pepper sprayed, and arrested by police for

      WENSNAHAN DECL. (No. 2:20-cv-00887-
      RAJ) –5
                 Case 2:20-cv-00887-RAJ Document 116 Filed 09/30/20 Page 6 of 9




 1   not moving fast enough. We tried to stick together and not move any faster than our slowest
 2   person to protect them from becoming the next police victim for falling behind. But the police
 3   were jogging, so we had to start jogging.
 4              34.   We were no longer walking backwards facing the police line; we were facing
 5   forwards, running away.
 6              35.   Police chased us down more hilly streets, including one with a very steep incline,
 7   which was scary.
 8              36.   There were many people who simply could not keep up with the police pace
 9   through the hilly streets. We had been jogging for about 15 minutes.
10              37.   I saw one girl being supported by two other girls as they ran.
11              38.   I was exhausted, and struggling. I couldn’t breathe well. I pulled my COVID
12   mask off to try to be able to suck more air. Someone offered to carry my backpack for me.
13              39.   I knew I would not make it up another hill. Luckily, SPD stopped jogging, and I
14   found a staircase descending down the side of the hill, where I was able to split off from the
15   group and escape down the staircase.
16

17   September 7 SPOG Rally

18              40.   I was at the Labor Day protest outside of the Seattle Police Officers’ Guild
19   (SPOG). The plan was to go to SPOG and chalk messages on the street and make signs. The
20
     march ended up being big—approximately 400 people—but the crowd was peaceful. It included
21
     kids, including one child in a wheelchair, and a group of disabled veterans.
22
                41.   I did not see anyone damage any property or do anything violent.
23

24              42.   The police presence was huge; there were probably 100 officers staffed to the

25   protest.

26

      WENSNAHAN DECL. (No. 2:20-cv-00887-
      RAJ) –6
              Case 2:20-cv-00887-RAJ Document 116 Filed 09/30/20 Page 7 of 9




 1          43.     When we arrived at SPOG, people had chalk in their hands and were beginning to
 2
     write messages on the sidewalk and street when dozens of SPD bike officers charged us without
 3
     warning, just as a country song (“Save a Horse, Ride a Cowboy”) began playing out of speakers
 4
     in the SPOG building. SPD broke through the protest line at the corner nearest the SPOG
 5

 6   building. As they did that, I saw a big cloud of gas or smoke go up into the air and they began

 7   arresting people and shoving the crowd away from SPOG.

 8          44.     I wasn’t near the shield wall part of the protest that SPD initially attacked; I was
 9   near the back of the crowd, further north up Fourth Avenue where people were more spread out,
10
     chalking.
11
            45.     A five-year-old child was near me when SPD attacked. His mother grabbed him
12
     and ran, but I learned later that the child caught some of the pepper spray in the air.
13

14          46.     After police forced their way through the protest crowd and split us into two

15   groups, the group I was with ended up in a big nearby parking lot.

16          47.     Police pushed us back onto Fourth Avenue The few people who still had shields
17
     formed a protective line, but police continued to pepper spray the front line and snatch any
18
     shields and umbrellas they could get ahold of. I spoke with one protester who told me that
19
     an SPD officer had grabbed their goggles off before pepper spraying them in the face.
20
            48.     SPD threw explosives at us indiscriminately. Things were exploding at our
21

22   feet, even though none of us were damaging property or doing anything to threaten

23   anyone’s safety.
24          49.     I faced away from SPD, and tried to stay close to the other protesters I was with to
25
     avoid being separated, but it was very hard with explosives detonating at my feet.
26

      WENSNAHAN DECL. (No. 2:20-cv-00887-
      RAJ) –7
                Case 2:20-cv-00887-RAJ Document 116 Filed 09/30/20 Page 8 of 9




 1          50.     I did see some protesters toss objects like water bottles or traffic cones in the
 2
     general direction of the police in anger after having less-lethal weapons fired at them. But none
 3
     of these objects was actually capable of injuring a police officer in riot gear or anyone else.
 4
            51.     As police forced us down Fourth Avenue, periodically, SPD would ride towards
 5

 6   the group in an arrow formation, target a person, lean over their bike and bear-hug the target and

 7   then surround them and pile on top of them. Whenever this happened, I would see a group of

 8   protesters suddenly run forward (north) as bike cops rode at the crowd.
 9          52.     Police forced us to march for what felt like a very long time. At every
10
     intersection, they would block off all side streets so we could not go any way other than the route
11
     police wanted us to go on. There were officers on both sides of us and vehicles behind us.
12
            53.     At some point, SPD flanked us and re-routed us to force us onto Dearborn, where
13

14   the Goodwill is.

15          54.     I watched SPD turn around an ambulance that was trying to cross by us during

16   our forced march. We would have stopped to let the ambulance through, but SPD would not let
17
     us stop.
18
            55.     I had no idea how long police would keep marching us or where they wanted us to
19
     go.
20
            56.     Police eventually pushed us onto Rainier Avenue, a very busy street. Bike officers
21

22   occupied the sidewalk, forcing us to walk in the street during heavy traffic. The streets we had

23   walked in on the way to SPOG had not been busy; the only time we ended up on busy streets was
24   when police pushed us there.
25
            57.     We finally made it up a steep hill to Judkins Park. At the top of the hill, several
26
     people collapsed.
      WENSNAHAN DECL. (No. 2:20-cv-00887-
      RAJ) –8
              Case 2:20-cv-00887-RAJ Document 116 Filed 09/30/20 Page 9 of 9




 1          58.     I saw between 50 and 100 protesters that day who had clearly been pepper
 2
     sprayed or affected by gas deployed by police. I gave eye wash to one man who was having
 3
     trouble seeing. I helped another girl who had been badly pepper sprayed in the eyes. I walked
 4
     with another person who was having trouble seeing and keeping up. I gave water to one guy who
 5

 6   looked like he had breathed in some gas and was having trouble keeping up on a hill. I saw one

 7   guy with very bloody hands call for a medic. One girl told me that she had been hit with a blast

 8   ball in her arm and would have been badly injured if she had not already been wearing an arm
 9   brace. And I saw so many others in passing who were visibly in pain with red, swollen eyes or
10
     were marked with dye from the police weapons.
11
            59.     I never heard a dispersal order until police had already chased us away from
12
     SPOG and begun pepper spraying and firing less-lethal weapons at us. Even if they had given a
13

14   dispersal order before attacking us, we would probably not have been able to hear it over the

15   loud hype music SPD piped out of SPOG.

16

17

18
            Executed this 25th day of September 2020 at SEATTLE, WASHINGTON.
19
            I declare under penalty of perjury under the laws of the United States and the State of
20
     Washington that the foregoing is true and correct.
21

22
                                                                     By:________________________
23
                                                                            JASPER WENSNAHAN
24

25

26

      WENSNAHAN DECL. (No. 2:20-cv-00887-
      RAJ) –9
